McGregor, P. J.
(dissenting). The record in the present case does not convince me that Lake Boulevard is not reasonably convenient nor reasonably safe for traffic. Instead, based on the location and use of the road, I find that its maintenance was reasonable under all the circumstances. Consequently, I would hold that the defendants did not breach their statutory duty and, accordingly, I would affirm the trial court.
The statute does not require the defendants to plow, grade or sign such a road to the same degree as they would an interstate highway.
In addition, I believe that the majority’s order is much too vague even if it is assumed that the defendants have breached their duty. The order does not direct the defendants to do anything specific but merely commands them forthwith to repair and maintain Lake Boulevard. If the majority believes that Lake Boulevard does not have proper signing, then they should order the defendants to install stop signs, warning lights, or whatever else they deem necessary in order to make the road reasonably safe and convenient. The defendants certainly should not have to guess whether or not their actions are in compliance with the order. Similarly, if the majority believes that Lake Boulevard is unsafe because it has received insufficient grading or snowplowing, then they should establish some workable guidelines for the defendants to follow in order to correct this *181situation. Otherwise, no one will be able to tell whether the order has been complied with or violated.
I hold that a writ of mandamus should be at least specific enough to fulfill this function.
For the foregoing reasons, I would affirm the trial court’s decision.